138 Nev., Advance Opinion 5(0
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDDY MARTEL, A/K/A MARTEL-                         No. 82161
                RODRIGUEZ; MARY ANNE CAPILLA;
                JANICE JACKSON-WILLIAMS; AND
                WHITNEY VAUGHAN, ON BEHALF OF                                               .••••




                THEMSELVES AND ALL OTHERS
                SIMILARLY SITUATED,
                Appellants,                                           AUG 1 1 2022
                vs.                                                  EL           BROWN

                HG STAFFING, LLC; AND MEI-GSR
                HOLDINGS, LLC, D/B/A GRAND                                EF DEPUTY CLERK

                SIERRA RESORT,
                Respondents.



                           Appeal from a final judgment in an employment matter
                concerning unpaid wages. Second Judicial District Court, Washoe County;
                Lynne K. Simons, Judge.
                           Affirmed.


                Thierman Buck LLP and Joshua D. Buck, Mark R. Thierman, Joshua R.
                Hendrickson, and Leah L. Jones, Reno,
                for Appellants.

                Littler Mendelson, P.C., and Diana G. Dickinson and Montgomery Y. Paek,
                Las Vegas,
                for Respondents.




SUPREME COURT
     OF
   NEVADA
                                                                          24,- ?AI ZS-
(I )) 1447A
                    BEFORE THE SUPREME COURT, EN BANC.



                                                         OPINION

                    By the Court, STIGLICH, J.:
                                Appellants filed a class action complaint against their former
                    employer to obtain unpaid minirnum and overtime wages.         For various
                    reasons, their claims were dismissed and denied. In this appeal from the
                    district court's orders, we clarify five matters of employment law. First, a
                    two-year limitations period applies to appellants' wage claims. Second, a
                    collective bargaining agreement (CBA) is valid so long as the employer and
                    the union objectively manifest their assent to the agreement. Third, when
                    a valid CBA exists, individual employees lack standing to represent union
                    members in a class-action lawsuit unless they allege that the union failed
                    to fairly represent its members. Fourth, claims under NRS 608.040, which
                    penalizes employers for failing to timely pay earned wages to former
                    employees, cannot be utilized to recover wages that are time-barred under
                    other statutes. And fifth, an employer that is a party to a CBA is exempt
                    from Nevada's overtime statute, NRS 608.018, when the CBA provides
                    overtime in a manner different from the statute. Because the district court
                    adhered to this law in its orders and appellants failed to show a genuine
                    issue of material fact, we affirm.
                                     FACTS AND PROCEDURAL HISTORY
                                Between 2011 and 2015, appellants Eddy Martel, Mary Anne
                    Capilla, Janice Jackson-Williams, and Whitney Vaughan (collectively, the
                    Martel employees) worked at the Grand Sierra Resort (GSR) in Reno. Their
                    employers, respondents HG Staffing, LLC, and MEI-GSR Holdings, LLC
                    (collectively, HG Staffing), own and operate the GSR.      All four Martel

SUPREME COURT
       OF
    NEVADA
                                                            2
for 1947A .24rr
              qp>
                        employees allege that during their employment they were required to
                        complete tasks—such as attending meetings or classes, getting into
                        uniform, or reconciling cash amounts—without pay. The Martel employees
                        further allege that similarly situated employees were not paid for
                        completing the same tasks. Employees at the GSR are generally members
                        of the Culinary Workers Union Local 226 (the Culinary Union), which
                        maintains a CBA with HG Staffing.
                                    In 2016, the Martel employees filed a putative class action
                        asserting four claims. They alleged that HG Staffing failed to pay them for
                        the work they completed in violation of (1) NRS 608.016 (requiring an
                        employer to pay wages for each hour worked); (2) the Minimum Wage
                        Amendment (MWA) of Nevada's Constitution, Nev. Const. art. 15, § 16
                        (requiring employers to pay employees a minimum hourly wage); (3) NRS
                        608.018 (requiring an employer to pay overtime wages); and (4) NRS
                        608.020 through NRS 608.050 (requiring an employer to timely pay a
                        former employee their earned wages).
                                    In the aggregate, the district court issued three orders in HG
                        Staffing's favor that the Martel employees now challenge: (1) an order
                        granting in part HG Staffing's motion to dismiss, (2) an order granting HG
                        Staffing's motion for summary judgment, and (3) a clarification order
                        explaining that the previous order for summary judgment extended to
                        Jackson-Williams's individual claims. The procedural history underlying
                        each of these orders is discussed below. In sum, all claims asserted by the
                        Martel employees were resolved in favor of HG Staffing and did not proceed
                        to trial. This appeal followed.




SUPREME COURT
        OF
     NEVADA
                                                            3
10) 1947A    Cdar:StP
                                                DISCUSSION
                The district court did not err by granting in part HG Staffing's motion to
                dismiss
                            "A dismissal for failure to state a claim pursuant to NRCP
                12(b)(5) is reviewed de novo." Eggleston v. Stuart, 137 Nev., Adv. Op. 51,
                495 P.3d 482, 487 (2021). "A decision to dismiss a complaint under NRCP
                12(b)(5) is rigorously reviewed on appeal with all alleged facts in the
                complaint presumed true and all inferences drawn in favor of the
                complainant." Id. Further, "[w]hen the facts are uncontroverted, . . . the
                application of a statute of limitations to bar a claim is a question of law that
                this court reviews de novo." JPMorgan Chase Bank, Nat'l Ass'n v. SFR Inus.
                Pool 1, LLC, 136 Nev. 596, 598, 475 P.3d 52, 55 (2020).
                      A two-year limitations period applies to the Martel employees' claims
                      arising under NRS Chapter 608
                            Collectively, the Martel employees worked at the GSR from
                2011 to 2015.      Relevant to our statute-of-limitations analysis, it is
                undisputed that the Martel employees ceased working at the GSR after the
                following dates: June 2013 (Vaughan), September 2013 (Capilla), June 2014
                (Martel), and December 2015 (Jackson-Williams). The Martel employees
                filed their complaint on June 14, 2016. As noted, they asserted causes of
                action under NRS 608.016, NRS 608.018, and NRS 608.020 through NRS
                608.050.   HG Staffing moved to dismiss all claims that accrued before
                June 14, 2014, on the ground that they were subject to a two-year
                limitations period.   The district court agreed and dismissed all claims
                asserted by Vaughan and Capilla, all but one day of Martel's claims, and all
                but 18 months of Jackson-Williams's claims.
                            The Martel employees argue that the district court erred by
                dismissing the foregoing statutory claims because they are subject to a

SUPREME COURT
       OF
     NEVADA
                                                       4
(0) I947A
                 three-year limitations period. They argue that NRS 608.260, which governs
                 claims for statutory minimum wages, expressly provides that an action
                 must be brought within two years, whereas the other wage statutes are
                 silent in this regard. Thus, they argue that NRS 11.190(3)(a)'s three-year
                 limitations period for statutorily created causes of action applies.       HG
                 Staffing, also pointing to NRS 608.260, asserts that a two-year limitations
                 period applies to the Martel employees' claims under the doctrine of
                 analogous limitations. We agree with HG Staffing.
                             While we previously held that claims under NRS 608.016, NRS
                 608.018, and NRS 608.020 through 608.050 can be asserted as private
                 causes of action, see Neville v. Eighth Judicial Dist. Court, 133 Nev. 777,
                 782-83, 406 P.3d 499, 504 (2017), we have yet to address which limitations
                 period applies to claims brought under these statutes. We now clarify that
                 the Martel employees' claims under these statutes are governed by a two-
                 year limitations period under the doctrine of analogous limitations, which
                 provides that "when a statute lacks an express limitations period, courts
                 look to analogous causes of action for which an express limitations period is
                 available either by statute or by case law." Perry v. Terrible Herbst, Inc.,
                 132 Nev. 767, 770-71, 383 P.3d 257, 260 (2016) (alteration omitted) (internal
                 quotation marks omitted), superseded by statute as stated in U.S. Bank,
                 N.A. v. Thunder Props., Inc., 138 Nev., Adv. Op. 3, 503 P.3d 299 (2022).
                             In Perry, we applied the doctrine of analogous limitations and
                 held that minimum-wage claims brought under the MWA are subject to a
                 two-year limitations period. Id. at 773-74, 383 P.3d at 262. We recognized
                 that although the MWA includes no express limitations period, such a claim
                 "remains most closely analogous to one statute, NRS 608.260, which



SUPREME C URT
      OF
   NEVADA
                                                      5
(0) 1947A                       [expressly] carries a two-year limitations period."' Perry, 132 Nev. at 773,
                      383 P.3d at 262 (emphasis added); see also Nev. Const. art. 15, § 16(B)
                      (omitting a limitations period). This is because a minimum-wage claim
                      under the MWA "closely resembles, if it is not in fact, an action for back pay
                      under NRS 608.260." Perry, 132 Nev. at 771, 383 P.3d at 260.
                                   The doctrine of analogous limitations, however, was recently
                      superseded by statute. See Thunder Props., 138 Nev., Adv. Op. 3, 503 P.3d
                      at 304 n.3 (citing 2021 Nev. Stat., ch. 161, § 2, at 723-24 (amending NRS
                      11.220)). Yet, as we explained, this statutory amendment applies only
                      prospectively. Id.; see 2021 Nev. Stat., ch. 161, § 3, at 724 ("The amendatory
                      provisions of this act apply to an action commenced on or after the effective
                      date of this act."). Thus, claims that were commenced before the 2021
                      amendatory provisions of NRS 11.220 became effective—such as the Martel
                      employees' claims—are still subject to the doctrine of analogous limitations.
                                   Having considered the parties' arguments, we conclude that the
                      district court properly applied the doctrine of analogous limitations and that
                      a two-year limitations period applies to the Martel employees' statutory
                      claims. A two-year limitations period creates consistent application of the
                      law, chiefly because "NRS 608.115 requires employers to rnaintain an
                      employee's record of wages for [only] two years." Perry, 132 Nev. at 773,
                      383 P.3d at 262.    Like the analysis in Perry, if we accepted the Martel
                      employees' invitation to apply a three-year limitations period to this
                      dispute, "an employee could bring a claim after the employer is no longer



                            1NRS  608.260(1) provides that, "Hit' any employer pays any employee
                      a lesser amount than the minimum wage set forth in NRS 608.250 [,] . . . the
                      employee may, at any time within 2 years, bring a civil action against the
                      employer."
SUPREME COURT
         OF
      NEVADA
                                                            6
(C:» 1947A    4e1A,
                legally obligated to keep the record of wages for the employee."2 Id. Thus,
                uniformity of law requires the application of a two-year limitations period
                to the Martel employees' claims under NRS 608.016, NRS 608.018, and NRS
                608.020 through 608.050.
                             The Martel employees' claims under NRS 608.016 are similar
                to back-pay claims under NRS 608.260 because they both seek to recover
                unpaid wages. Further, their claims are analogous to claims under the
                MWA because, if an employee is not paid wages, they have not received the
                minimum wage. See Nev. Const. art. 15, § 16(A) ("Each employer shall pay
                a wage to each employee of not less than the hourly rates set forth in this
                section." (emphasis added)). Because the Martel employees are seeking
                wages that were allegedly not paid, i.e., they received less than the
                minimum wage, they are functionally asserting claims under NRS 608.260
                and the MWA, both of which are governed by a two-year limitations period.
                Thus, we discern no reason to depart from Perry.3




                      2At oral argument before this court, the Martel employees argued that
                federal law allows employees to assert claims for unpaid wages after the
                employer's record-keeping obligation has expired. Thus, they contend that
                the record-keeping benefit described by Perry is not dispositive to our
                analysis. This argument was not included in the Martel employees' briefs,
                so we decline to consider it. See Rives v. Farris, 138 Nev., Adv. Op. 17, 506
                P.3d 1064, 1071 n.6 (2022) (explaining that we need not address arguments
                "raised for the first time at oral argument").

                      3The Martel employees commenced this lawsuit in 2016, so we need
                not decide which limitations period applies to claims under NRS Chapter
                608 that were commenced after the 2021 amendatory provisions of NRS
                11.220 became effective. See 2021 Nev. Stat., ch. 161, §§ 3-4, at 724.
SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1047A
                            In sum, we conclude that the district court correctly applied a
                two-year limitations period to the Martel employees' claims.4 We therefore
                affirm the district court's decision to dismiss, in relevant part, their claims
                as time-barred.
                Summary judgment was appropriate
                            "A district court's decision to grant summary judgment is
                reviewed de novo." A Cab, LLC v. Murray, 137 Nev., Adv. Op. 84, 501 P.3d
                961, 971 (2021). "Summary judgment is proper if the pleadings and all
                other evidence on file demonstrate that no genuine issue of material fact
                exists and that the moving party is entitled to a judgment as a matter of
                law." Id. (internal quotation marks omitted). "All evidence [is] viewed in
                [the] light most favorable to the nonmoving party." Id. (internal quotation
                marks omitted).
                            The Martel employees raise four arguments regarding the
                district court's summary judgment order. They assert that the district court
                erred by concluding that (1) the CBA between the Culinary Union and HG
                Staffing was valid, (2) the individual Martel employees lacked standing to
                represent Culinary Union members in a putative class-action lawsuit,
                (3) Martel was not entitled to relief under NRS 608.020 through NRS
                608.050, and (4) the CBA provided otherwise for overtime such that it was
                exempt from NRS 608.018. We address each argument in that order.




                      4Given  that MWA claims also have a two-year limitations period, the
                district court correctly dismissed the Martel employees' time-barred MWA
                claims consistent with the foregoing analysis.
SUPREME COURT

       OF
    NEVADA
                                                      8
  1 ,147A
                      The CBA is valid because it was ratified by the Culinary Union
                            As noted, HG Staffing and the Culinary Union were parties to
                a CBA that governed employees at the GSR. Several issues turn on whether
                this CBA was valid, which the parties dispute.
                            The CBA, which the Martel employees refer to as the "redline
                draft," is unsigned and omits HG Staffing as a party. Instead, the CBA lists
                as parties to the agreement the Culinary Union and Worklife Financial,
                Inc., the former owner of the GSR. The CBA also contains redlines showing
                edits.5 And although it states that it is effective between "2010-20," it does
                not contain any date showing when the Culinary Union accepted it. The
                district court concluded that the CBA was valid because all evidence in the
                record showed that the Culinary Union ratified the CBA.
                            The Martel employees contend that the district court erred
                because the CBA is unsigned, undated, and does not list HG Staffing as a
                party to the agreement. They further argue that the edits on the CBA show
                that it was not a final agreement. Thus, they contend that a genuine issue
                of material fact remains regarding whether the CBA was a binding
                agreement. HG Staffing argues that the CBA is valid because the Culinary
                Union ratified it. We disagree with the Martel employees.
                            Unlike a typical written agreement, the "technical rules of
                contract [formation] do not control whether a [CBA] has been reached."
                Pepsi-Cola Bottling Co. v. NLRB, 659 F.2d 87, 89 (8th Cir. 1981). Further,
                a CBA need not be signed or unexpired to be valid. Line Constr. Benefit



                      5Although  the Martel employees point to other versions of the CBA,
                we do not analyze them because all evidence in the record shows that HG
                Staffing and the Culinary Union were operating under the redlined CBA at
                the time the Martel employees worked at the GSR.
SUPREME COURT
        OF
     NEVADA
                                                      9
(0) 1947A
                Fund v. Allied Elec. Contractors, Inc., 591 F.3d 576, 581 (7th Cir. 2010).
                Instead, the validity of a CBA "rest[s] ultimately on the principle of mutual
                assent," Operating Eng'rs Pension Tr. v. Gilliam, 737 F.2d 1501, 1503 (9th
                Cir. 1984), and "fulnion acceptance of an employer's final offer [for a CBA]
                is all that is necessary to create a contract," Warehousemen's Union Local
                No. 206 v. Cont'l Can Co., 821 F.2d 1348, 1350 (9th Cir. 1987) (explaining
                that courts look no further if parties objectively manifest assent to a CBA).6
                Thus, even if the CBA does not strictly adhere to contractual formalities, it
                is valid if evidence shows that the employer and the union objectively
                rnanifested assent to the agreement.7
                             Here, as the district court concluded, the Culinary Union
                objectively manifested assent to the CBA because (1) a Culinary Union
                representative testified at an arbitration hearing that the parties ratified it
                in November 2011, (2) the Culinary Union filed grievances and conducted
                arbitration under the CBA, and (3) the Culinary Union wrote in an
                arbitration brief that the CBA governed and was ratified in November 2011.



                      6The Martel employees further argue that the CBA is invalid because,
                when the case was removed to federal court, the court found it to be
                "extremely problematic." Martel v. MEI-GSR Holdings, LLC, No. 3:16-cv-
                00440-RJC-WGC, 2016 WL 7116013, at *4 (D. Nev. Dec. 6, 2016). While
                recognizing that a CBA need not be signed to be enforceable and that the
                Culinary Union conducted grievances under the redlined CBA, the federal
                court ultimately declined to address whether the CBA was valid and
                remanded the case on other grounds. Id. at *4, *7.

                      7The  Martel employees also argue that the sale of the GSR caused the
                CBA to expire. As noted, however, a CBA need not be unexpired to be valid.
                Line Constr., 591 F.3d at 581. Because the Culinary Union ratified the
                CBA, we disagree that the CBA's purported expiration necessarily rendered
                it invalid. Nothing in the record shows that the Culinary Union or HG
                Staffing acted as if the CBA had expired. Thus, this argument is rneritless.
SUPREME COURT
      OF
   NEVADA
                                                      10
  1947Es
                Moreover, GSR's Human Resources Director stated in a declaration that the
                CBA covered the named employees. This fact objectively shows that, after
                HG Staffing purchased the GSR, it offered to be bound by the redline CBA
                that was already in existence. In sum, this evidence shows that HG Staffing
                and the Culinary Union objectively manifested assent to be bound by the
                CBA. The Martel employees point to no evidence in the record to show that
                the Culinary Union repudiated or did not ratify the CBA.
                             Therefore, because the Martel employees have not cited to any
                evidence in the record—below or on appeal—to show that the CBA was not
                ratified, there is no genuine issue of material fact.8 We therefore affirm the
                district court's conclusion that the CBA was valid.
                      HG Staffing is entitled to summary judgment on Martel's claims
                      arising under NRS 608.020 through NRS 608.050
                             As relevant here,     NRS 608.020 through NRS 608.050
                collectively require employers to pay former employees their earned wages
                and penalize them for failing to timely do so. Martel resigned after his last
                shift on June 13, 2014, his final paycheck was due on June 19, 2014, and he
                filed his complaint on June 14, 2016. The complaint alleged that he was not
                paid wages pursuant to NRS 608.016 and NRS 608.018, and therefore HG
                Staffing was subject to the penalties set forth in NRS 608.020 through NRS
                608.050 for failure to timely pay wages owed. As previously discussed, the
                district court correctly determined that Martel's claims under NRS 608.016
                and NRS 608.018 were subject to a two-year limitations period. Given that
                Martel's complaint was filed two years and one day after his last shift, his



                      8The  district court denied the Martel employees' request to extend
                discovery under NRCP 56(d). On appeal, they do not challenge the denial
                of that motion.
SUPREME COURT
        OF
     NEVADA
                                                     11
40) I947A
                claims under NRS 608.016 and NRS 608.018 were time-barred. The district
                court therefore granted summary judgment on Martel's claims under NRS
                608.020 through NRS 608.050 after concluding they were derivative of his
                time-barred claims under NRS 608.016 and NRS 608.018.
                            On appeal, Martel argues that his claims under NRS 608.020
                through NRS 608.050 are timely.9     Relying on NRS 608.040(1)(b), which
                provides for a penalty for each day up to 30 days that an employer fails to
                pay wages after an employee resigns, Martel alleges that claims under NRS
                608.020 through NRS 608.050 accrue 30 days after the employment
                relationship ends.   He points to evidence in the record showing that
                payment of his final wages was due on June 19, 2014. He argues that his
                claim accrued 30 days later. Martel therefore contends that he can recover
                wages earned under NRS 608.016 and NRS 608.018 for the entirety of his
                employment under NRS 608.040. We disagree with Martel.
                            If an employee resigns, like Martel, he or she "must be paid no
                later than . . . [t]he day on which the employee would have regularly been
                paid," or Is]even days after the employee resigns or quits," whichever is
                earlier. NRS 608.030(1)-(2). The statute authorizing the imposition of
                penalties if an employer fails to pay a former employee earned wages is as
                follows:
                                 1. If an employer fails to pay:
                                  (a) Within 3 days after the wages or
                            compensation of a discharged employee becomes
                            due; or




                     9NRS 608.020 and NRS 608.050 apply to discharged employees.
                Accordingly, because Martel resigned from his job, we limit our analysis to
                NRS 608.030 and NRS 608.040.
SUPREME COURT
        OF
     NEVADA
                                                    12
(0) 19-17A
                                        (b) On the day the wages or compensation is
                                  due to an employee who resigns or quits,
                                  the wages or compensation of the employee
                                  continues at the same rate from the day the
                                  employee resigned, quit or was discharged until
                                  paid or for 30 days, whichever is less.
                   NRS 608.040(1).
                                  The parties agree that Martel's last paycheck was due on
                   June 19, 2014.10 Although Martel's last wages were due on June 19, 2014,
                   he never alleged below—or on appeal—that he failed to receive those
                   wages.11 Instead, he argues that he earned wages under NRS 608.016 and
                   NRS 608.018 throughout his employment that were never paid and
                   therefore those wages were due under NRS 608.040.            In doing so, he
                   attempts to use NRS 608.040 to avoid the statute of limitations under NRS
                   608.016 and NRS 608.018. As noted, however, Martel's claims under NRS
                   608.016 and NRS 608.018 are time-barred because he filed his complaint


                         10Martel    argues that a claim under NRS 608.040 accrues 30 days after
                   the employment relationship ends. "A cause of action accrues when a suit
                   may be maintained thereon." Clark v. Robison, 113 Nev. 949, 951, 944 P.2d
                   788, 789 (1997) (internal quotation marks omitted). A claim under NRS
                   608.040(1)(b) accrues the day the employer fails to pay the wages or
                   compensation due the employee under NRS 608.030 because that is the date
                   the employee can claim the penalty. See Accrue, Black's Law Dictionary
                   (11th ed. 2019) ("To come into existence as an enforceable claim or
                   right . . . ."). The 30-day period in the statute speaks to the quantum of the
                   penalty. Martel's accrual-date argument, however, misses the mark
                   because NRS 608.040 cannot be utilized as a mechanism to recover time-
                   barred wages under NRS 608.016 and NRS 608.018.

                         11-The  parties dispute whether NRS 608.040 applies to wages an
                   employee incurs before the final-paycheck period. We need not address this
                   argument because Martel's claims under NRS 608.016 and NRS 608.018
                   were time-barred. Thus, as a matter of law, Martel could not recover any
                   of these alleged damages utilizing NRS 608.040.
SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 1947A    44,
                    two years and one day after his last shift. Accordingly, Martel cannot
                    recover time-barred wages under NRS 608.016 and NRS 608.018 by
                    proceeding under NRS 608.040.
                                Because Martel did not allege that he failed to timely receive
                    his final paycheck wages under NRS 608.040, he has not shown that a
                    genuine issue of material fact exists.    Thus, HG Staffing is entitled to
                    judgment as a matter of law, and we affirm the district court's order
                    granting summary judgment on Martel's claims under NRS 608.040.
                          The CBA "provides otherwise" for overtime under NRS 608.018
                                As relevant to this issue, NRS 608.018 sets forth certain
                    overtime rates that employers must pay, but it provides an exemption for
                    lelmployees covered by collective bargaining agreements which provide
                    otherwise for overtime." NRS 608.018(3)(e) (emphasis added).
                                Here, Jackson-Williams had 18 months of claims that were not
                    time-barred. The district court determined that Jackson-Williams could not
                    assert claims under NRS 608.018 because Jackson-Williams was subject to
                    the CBA, which "provides otherwise" for overtime such that it is exempt
                    from Nevada's overtime statute. Jackson-Williams now argues that the
                    CBA does not provide otherwise for overtime and is, therefore, not exempt
                    from NRS 608.018.     She argues that a CBA must provide a premium
                    overtime rate to qualify for the exemption. HG Staffing argues that a CBA
                    qualifies for the exeniption if it offers overtime in a different manner than
                    the statute. HG Staffing contends that the CBA provides overtime in a
                    different manner than the statute and therefore qualifies for the exemption.
                    We agree with HG Staffing and the district court.
                                We interpret a statute by its plain meaning. Young v. Neu.
                    Gaining Control Bd., 136 Nev. 584, 586, 473 P.3d 1034, 1036 (2020). We
                    also have "jurisdiction to determine questions of statutory law that may or
SUPREME COURT
     OF
   NEVADA
                                                         14
          -4.1g4>
                     may not fall outside of collective bargaining agreements." Clark Cty. Sch.
                     Dist. v. Riley, 116 Nev. 1143, 1148, 14 P,3d 22, 25 (2000). Turning to the
                     statutory text,
                                      1. An employer shall pay 1 1/2 times an
                                 employee's regular wage rate whenever an
                                 employee   who    receives   compensation    for
                                 employment at a rate less than 1 1/2 times the
                                 minimum rate set forth in NRS 608.250 works:
                                      (a) More than 40 hours in any scheduled
                                 week of work; or
                                       (b) More than 8 hours in any workday unless
                                 by mutual agreement the employee works a
                                 scheduled 10 hours per day for 4 calendar days
                                 within any scheduled week of work.
                                       2. An employer shall pay 1 1/2 times an
                                 employee's regular wage rate whenever an
                                 employee    who    receives    compensation     for
                                 employment at a rate not less than 1 1/2 times the
                                 minimum rate set forth in NRS 608.250 works more
                                 than 40 hours in any scheduled week of work.
                     NRS 608.018(1)-(2). As indicated, however, subsections 1 and 2 do not apply
                     to "[e]mployees covered by collective bargaining agreements which provide
                     otherwise for overtime."     NRS 608.018(3)(e) (emphasis added).         The
                     Legislature did not define the term "provide otherwise for overtime," see id.,
                     and we have not yet interpreted this text.
                                 There is limited authority to guide our analysis. California has
                     a similar statute that excludes employees covered by a CBA from that
                     state's overtime-wage statute "if the agreement provides premium wage
                     rates." Cal. Lab. Code § 514 (West 2020) (emphasis added). "[T]he purpose
                     of section 514 is to provide an opt-out provision which allows parties to
                     collective bargaining agreements to provide any premium wage over the


SUPREME COURT
        OF
     NEVADA
                                                          15
(0) 1947A    .040.
regular rate for any overtirne work . . . ." Vranish v. Exxon Mobil Corp., 166
Cal. Rptr. 3d 845, 850 (Ct. App. 2014) (internal quotation marks omitted).
               Unlike the California statute, NRS 608.018(3)(e) does not state
that a CBA must pay premium overtime wage rates to qualify for the
exemption. Thus, we conclude that the California statute has minimal
persuasive value and instead limit our analysis to NRS 608.018(3)(e)'s
language, which states that a CBA must "provide otherwise for overtime"
to qualify for the exemption.       The technical and ordinary meaning of
"otherwise" is a different way or manner.12       See Otherwise, Black's Law
Dictionary (11th ed. 2019) ("In a different way; in another manner . .. .");
see also Otherwise, Webster's Third New Int'l Dictionary (2002) ("Mil a
different way or manner . . . ."). Therefore, under NRS 608.018(3)(e)'s plain
language, we hold that a CBA qualifies for the overtime exemption so long
as it provides overtime in a different way or manner than NRS 608.018(1)-
(2).
               The CBA here provided overtime in a different way or manner
than NRS 608.018(1) because it set up an independent overtime scheme.13
Specifically, it states in relevant part,



       12The Martel employees urge us to consult legislative history to
interpret NRS 608.018(3)(e). We decline to do so because the text is
unambiguous. See Wingco v. Gov't Emps. Ins. Co., 130 Nev. 177, 181, 321
P.3d 855, 857 (2014) (stating that we consult legislative history only when
the text is ambiguous); Galardi v. Naples Polaris, LLC, 129 Nev. 306, 310-
11, 301 P.3d 364, 367 (2013) (observing that a finding of ambiguity in a term
is not necessary before consulting a dictionary definition of that term).
       13 Notably,
               the CBA is silent as to the overtime wage rate. Although
Jackson-Williams contends that a CBA must provide premium overtime-
wage rates to qualify for NRS 608.018(3)(e)'s exemption, we are
unpersuaded by this argument. This is because the statute is silent on any



                                       16
                             For purposes of computing overtime, for an
                             employee scheduled to work five (5) days in one (1)
                             workweek, any hours in excess of eight (8) hours in
                             a day or forty (40) hours in a week shall constitute
                             overtime. For an employee scheduled to work four
                             (4) days in one (1) workweek, any hours worked in
                             excess of ten (10) hours in a day or forty (40) hours
                             in a week shall constitute overtime. Overtime shall
                             be effective and paid only after the total number of
                             hours not worked due to early outs is first
                             subtracted from the total number of hours actually
                             worked per shift, per workweek. Overtime shall
                             not be paid under this Section for more than one (1)
                             reason for the same hours worked.
                             The overtime scheme in the CBA departs from NRS 608.018(1)-
                 (2) because it does not calculate an employee's ability to obtain overtime
                 compensation based on the employee's wage.             The statute, however,
                 calculates an employee's overtime eligibility based on the employee's wage
                 in relation to the minimum wage. In other words, an employee under the
                 CBA can earn daily overtime regardless of whether they make more than
                 1 1/2 times the minimum wage. Likewise, the CBA's scheme is based on a
                 four- or five-day workweek, whereas NRS 608.018 does not define the term
                 workweek to include a specific number of days. While the two schemes are
                 similar, the CBA provides overtime in a sufficiently different manner to fall
                 within NRS 608.018(3)(e)'s exemption.



                 overtime-wage rate, and our role is to apply the statute as written. See
                 Holiday Ret. Corp. v. State, Div. of Indus. Relations, 128 Nev. 150, 154, 274
                 P.3d 759, 761 (2012) ("It is the prerogative of the Legislature, not this court,
                 to change or rewrite a statute."). We recognize that Jackson-Williams
                 presents strong public policy justifications for requiring a CBA to provide
                 premium overtime wages, but the Legislature has not adopted that policy
                 in the current version of NRS 608.018(3)(e). We leave for the Legislature to
                 address whether this exception should require a premium overtime rate.
 SUPREME COURT
            OF
       NEVADA
                                                       17
,i);• I v4 7A
                              Given that the CBA provided overtime in a different manner,
                Jackson-Williams's claims for unpaid overtime cannot be asserted under
                NRS 608.018. Because Jackson-Williams has not provided any calculation
                of the overtime pay to which she alleges she is specifically entitled under
                the CBA, no genuine issue of material fact exists, and the district court
                properly granted summary judgment on her claims under NRS 608.018.
                HG Staffing is entitled to summary judginent on Jackson-Williams's
                remaining claims
                              After the district court's summary judgment order, Jackson-
                Williams had claims remaining under the MWA, NRS 608.016, and NRS
                608.040, as well as a request for attorney fees under NRS 608.140. The
                district court issued a clarification order concluding that HG Staffing was
                entitled to summary judgment on her remaining claims because Jackson-
                Williams lacked standing to assert them, specifically because she failed to
                allege that the Culinary Union breached its duty of fair representation. On
                appeal, Jackson-Williams contends that the district court erred in granting
                summary judgment on these claims but cites no caselaw or portions of the
                record to show a genuine issue of material fact. As noted, a court is not
                required to wade through the record to find disputed material facts. Schuck
                v. Signature Flight Support of Nev., Inc., 126 Nev. 434, 438, 245 P.3d 542,
                545 (2010).    Accordingly, we conclude that HG Staffing is entitled to
                summary judgment on these claims consistent with the district court's
                order. See Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130
                P.3d 1280, 1288 n.38 (2006) (observing that it is an appellant's
                responsibility to provide cogent arguments supported by salient authority).
                              Further, in opposition to HG Staffing's motion for summary
                judgment below, Jackson-Williams argued that she was entitled to wages
                under NRS 608.018 and NRS 608.040 but failed to argue that she was
SUPREME COURT
        OF
     NEVADA
                                                    18
(01 I947A
                entitled to wages under NRS 608.016, NRS 608.020 through NRS 608.050,
                or the MWA. In Jackson-Williams's motion for clarification, she provided
                no argument as to why her claims were still viable. Finally, reviewing
                Jackson-Williams's complaint, she alleged that she worked 151 hours of
                unpaid time and that she was owed payment for these hours based on the
                overtime rate. Yet, as we explained, the CBA here is exempt from NRS
                608.018's overtime-pay scheme. In sum, we are unable to find any evidence
                to support the notion that Jackson-Williams demonstrated a genuine issue
                of material fact concerning these claims.14
                                               CONCLUSION
                            In sum, the Martel employees' claims under NRS 608.016, NRS
                608.018, and NRS 608.020 through NRS 608.050 were correctly dismissed
                under a two-year limitations period.          The district court's summary
                judgment order correctly concluded that (1) the CBA was valid; (2) claims




                      14 Although the district court concluded that the Martel employees
                lacked standing to represent Culinary Union members in a class action
                lawsuit, and the parties urge us to address the propriety of this ruling, this
                issue is moot. Generally, class certification requires "that the named
                representatives of the putative class possess a valid cause of action."
                Landesman v. Gen. Motors Corp., 377 N.E.2d 813, 814 (Ill. 1978). Because
                the Martel employees have no surviving causes of action, it is unnecessary
                for us to determine whether they have standing to represent a putative class
                of GSR employees. Further, the Martel employees point to nothing in the
                record to show that the class was certified. See NRCP 23(d)(1) (stating that
                a class must be certified by the district court). Thus, this issue is also moot
                because the class was never certified. Cf. Sargeant v. Henderson Taxi, 133
                Nev. 196, 199, 394 P.3d 1215, 1218 (2017) (stating that class certification
                issues are moot if the plaintiff's claims are dismissed on a motion to dismiss
                or summary judgment). In light of the foregoing, we decline to address this
                issue.
SUPREME COURT
        OF
     NEVADA
                                                      19
10) 1947A
                     under NRS 608,040 cannot be utilized to recover time-barred wages under
                     other statutes; and (3) an employer that is a party to a CBA is exempt from
                     the overtime scheme imposed under NRS 608.018, so long as the CBA
                     provides overtime in a different manner than the statute. Because we
                     discern no error from the record, we affirm.


                                                                                         J.
                                                                Stiglich

                     We concur:



                        CLAA.
                     Parraguirre                               Hardesty


                                                                                          J.
                                                               Silver

                                                                           ,
                                                                                           J.
                                                               Herndon




SUPREME COURT
        OF
     NEVADA
                                                          20
(n) 1947A    4/N -